Name: 2003/627/EC: Commission Decision of 20 August 2003 authorising Member States pursuant to Directive 96/49/EC to adopt certain derogations with regard to the transport of dangerous goods by rail (Text with EEA relevance) (notified under document number C(2003) 3026)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  organisation of transport;  land transport;  economic geography
 Date Published: 2003-08-29

 Avis juridique important|32003D06272003/627/EC: Commission Decision of 20 August 2003 authorising Member States pursuant to Directive 96/49/EC to adopt certain derogations with regard to the transport of dangerous goods by rail (Text with EEA relevance) (notified under document number C(2003) 3026) Official Journal L 217 , 29/08/2003 P. 0067 - 0072Commission Decisionof 20 August 2003authorising Member States pursuant to Directive 96/49/EC to adopt certain derogations with regard to the transport of dangerous goods by rail(notified under document number C(2003) 3026)(Text with EEA relevance)(2003/627/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/49/EC of 23 July 1996 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail(1) as amended by Directive 2000/62/EC of the European Parliament and of the Council(2), and in particular Article 6(9) and (11) thereof,Having regard to the notification received from the Member States concerned,Whereas:(1) Pursuant to Directive 96/49/EC, Member States may adopt provisions which are less stringent than those provided for in the Annexes to that Directive with regard to the transport, within their territory, only of small quantities of certain dangerous goods, with the exception of substances having a medium or high level of radioactivity. A number of Member States have notified to the Commission their wish to adopt such provisions. Those provisions have been examined by the Commission which has concluded that the relevant conditions are met. It is therefore appropriate to authorise the adoption of those provisions.(2) Pursuant to Directive 96/49/EC, Member States may authorise the regular transport on particular designated routes within their territory of dangerous goods, forming part of a defined industrial process, which are either prohibited by the provisions of the Annex to that Directive or are performed under conditions different from those set out in that Annex, where such operations are of a local nature and are tightly controlled under clearly specified conditions. A number of Member States have notified to the Commission their wish to adopt provisions authorising such regular transport. The Commission has concluded that the requirements for such authorisation are met. It is therefore appropriate to authorise the Member States concerned to adopt such provisions.(3) The measures provided for in this Decision are in accordance with the opinion of the Committee on transport of dangerous goods, set up by Article 9 of Directive 94/55/EC,HAS ADOPTED THIS DECISION:Article 1Member States listed in Annex I are authorised to adopt, with regard to the transport by rail within their territory only of small quantities of certain dangerous goods, the provisions set out in that Annex.Those provisions shall be applied without discrimination.Article 2Member States listed in Annex II are authorised to adopt, with regard to the regular transport on particular designated routes within their territory of dangerous goods, forming part of a defined industrial process, being of local nature and tightly controlled under clearly specified condition, the provisions set out in that Annex.Those provisions shall be applied without discrimination.Article 3This Decision is addressed to the Member States.Done at Brussels, 20 August 2003.For the CommissionLoyola De PalacioVice-President(1) OJ L 235, 17.9.1996, p. 25.(2) OJ L 279, 1.11.2000, p. 44.ANNEX IDEROGATIONS FOR MEMBER STATES ON SMALL QUANTITIES OF CERTAIN DANGEROUS GOODSFRANCERA-SQ 6.1Subject: Transport of registered luggage in passenger trainsReference to the Annex to the Directive: section 7.7Content of the Annex to the Directive: RID materials and objects excluded from transport as luggageReference to the national legislation: arrÃ ªtÃ © du 5 juin 2001 relatif au transport de marchandises dangereuses par chemin de fer (/Decree of 5 June 2001 on the transport of hazardous goods by rail ("RID decree")), Article 18Content of the national legislation: RID materials and objects which may be carried as express parcels can be carried as luggage in passenger trains.RA-SQ 6.2Subject: Parcels of hazardous materials carried by passengers in trainsReference to the Annex to the Directive: section 7.7Content of the Annex to the Directive: RID materials and objects excluded from transport as hand luggageReference to the national legislation: arrÃ ªtÃ © du 5 juin 2001 relatif au transport de marchandises dangereuses par chemin de fer (/Decree of 5 June 2001 on the transport of hazardous goods by rail ("RID decree")), Article 19Content of the national legislation: the transport as hand luggage of parcels of hazardous materials intended for the personal or professional use of passengers is authorised subject to certain conditions: only the provisions relating to the packaging, marking and labelling of parcels set out in 4.1, 5.2 and 3.4 apply.Comments: portable gas receptacles allowed for patients with respiratory problems in the necessary amount for one journeyRA-SQ 6.3Subject: Transport for the needs of the rail carrierReference to the Annex to the Directive: section 5.4.1Content of the Annex to the Directive: information concerning hazardous materials to be indicated on the consignment noteReference to the national legislation: arrÃ ªtÃ © du 5 juin 2001 relatif au transport de marchandises dangereuses par chemin de fer (/decree of 5 June 2001 on the transport of hazardous goods by rail ("RID decree")), Article 20.2Content of the national legislation: transport for the needs of the rail carrier of quantities not exceeding the limits set in 1.1.3.6 is not subject to the load declaration obligation.RA-SQ 6.4Subject: exemption from the labelling of certain mail wagonsReference to the Annex to the Directive: section 5.3.1Content of the Annex to the Directive: obligation to affix labels on the walls of wagonsReference to the national legislation: arrÃ ªtÃ © du 5 juin 2001 relatif au transport de marchandises dangereuses par chemin de fer (/decree of 5 June 2001 on the transport of hazardous goods by rail ("RID decree")), Article 21.1Content of the national legislation: only mail wagons carrying over 3 tonnes of a material in the same class (other than 1, 6.2 or 7) must be labelled.RA-SQ 6.5Subject: exemption from the labelling of wagons carrying small containersReference to the Annex to the Directive: section 5.3.1Content of the Annex to the Directive: obligation to affix labels on the walls of wagonsReference to the national legislation: arrÃ ªtÃ © du 5 juin 2001 relatif au transport de marchandises dangereuses par chemin de fer (/decree of 5 June 2001 on the transport of hazardous goods by rail ("RID decree")), Article 21.2content of the national legislation: If the labels affixed on the small containers are clearly visible, the wagons do not have to be labelled.RA-SQ 6.6Subject: exemption from the labelling of wagons carrying road vehicles loaded with parcelsReference to the Annex to the Directive: section 5.3.1Content of the Annex to the Directive: obligation to affix labels on the walls of wagonsReference to the national legislation: arrÃ ªtÃ © du 5 juin 2001 relatif au transport de marchandises dangereuses par chemin de fer (/decree of 5 June 2001 on the transport of hazardous goods by rail ("RID decree")), Article 21.3Content of the national legislation: if the road vehicles have labels corresponding to the parcels which they contain, the wagons do not have to be labelled.SWEDENRA-SQ 14.1Subject: a railway carriage carrying dangerous goods, as express goods, need not be marked with labelsReference to the Annex to the Directive: section 5.3.1Content of the Annex to the Directive: railway carriages carrying dangerous goods must display labels.Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ngContent of the national legislation: a railway carriage carrying dangerous goods, as express goods, need not be marked with labels.Comments: There are quantity limits in RID for goods to be called express goods. Therefore it is a small quantity issue.UNITED KINGDOMRA-SQ 15.1Subject: carriage of certain low-hazard radioactive items such as clocks, watches, smoke detectors, compass dialsReference to the Annex to the Directive: most requirements of RIDContent of the Annex to the Directive: requirements concerning the carriage of class 7 materialReference to the national legislation: Packaging, labelling and carriage of radioactive material by rail Regulations 1996, regulation 2(6) (as amended by schedule 5 of the Carriage of dangerous goods (amendment) Regulations 1999)Content of the national legislation: total exemption from the provisions of the national regulations for certain commercial products containing limited quantities of radioactive materialComments: this derogation is a short-term measure, which will no longer be required when similar amendments to the IAEA regulations are incorporated into RID.RA-SQ 15.2Subject: movement of nominally empty fixed tanks not intended as transport equipment (N2)Reference to the Annex to the Directive: parts 5 and 7 (96/49/EC)Content of the Annex to the Directive: requirements concerning consignment procedures, carriage, operation and vehiclesReference to the national legislation: to be specified in forthcoming RegulationsContent of the national legislation: see aboveComments: movement of such fixed tanks is not carriage of dangerous goods in the normal sense, and RID provisions cannot in practice be applied. As the tanks are "nominally empty", the amount of dangerous goods actually contained in them is by definition extremely small.RA-SQ 15.3Subject: Easing of restrictions on transporting mixed loads of explosives, and explosives with other dangerous goods, in wagons, vehicles and containers (N4/5/6)Reference to the Annex to the Directive: sections 7.5.2.1 and 7.5.2.2Content of the Annex to the Directive: restrictions on certain types of mixed loadingReference to the national legislation: Carriage of dangerous goods by road Regulations 1996, regulation 18; carriage of dangerous goods by rail Regulation, regulations 17 and 24; Carriage of explosives by road regulations, regulation 14Content of the national legislation: national legislation is less restrictive regarding mixed loading of explosives, providing such carriage can be accomplished without riskComments: The United Kingdom wishes to permit some variations on the mixing rules for explosives with other explosives and for explosives with other dangerous goods. Any variation will have a quantity limitation on one or more constituent parts of the load and would only be permitted provided that "all reasonably practicable measures have been taken to prevent the explosives being brought into contact with, or otherwise endangering or being endangered by, any such goods".Examples of variations the United Kingdom may want to permit are:1. explosives allocated on classification to UN No 0029, 0030, 0042, 0065, 0081, 0082, 0104, 0241, 0255, 0267, 0283, 0289, 0290, 0331, 0332, 0360, or 0361 may be carried in the same vehicle with the dangerous goods allocated on classification the UN No 1942. The quantity of UN 1942 permitted to be carried shall be limited by deeming it to be an explosive of 1.1D;2. explosives allocated on classification to UN No 0191, 0197, 0312, 0336, 0403, 0431, or 0453 may be carried in the same vehicle with dangerous goods (except flammable gases, infectious substances and toxic substances) in transport category 2 or dangerous goods in transport category 3, or any combination of them, provided the total mass or volume of dangerous goods in transport category 2 does not exceed 500 kg or l and the total net mass of such explosives does not exceed 500 kg;3. explosives of 1.4G may be carried with flammable liquids and flammable gases in transport category 2 or non-flammable, non-toxic gases in transport category 3, or in any combination of them in the same vehicle, provided the total mass or volume of dangerous goods when added together does not exceed 200 kg or l and the total net mass of explosives does not exceed 20 kg;4. explosive articles allocated on classification to UN No 0106, 0107 or 0257 may be carried with explosive articles in compatibility group D, E or F for which they are components. The total quantity of explosives of UN No 0106, 0107 or 0257 shall not exceed 20 kg.RA-SQ 15.4Subject: to allow different "maximum total quantity per transport unit" for class 1 goods in categories 1 and 2 of table in section 1.1.3.1Reference to the Annex to the Directive: section 1.1.3.1Content of the Annex to the Directive: exemptions related to the nature of the transport operationReference to the national legislation: to be specified in forthcoming regulationsContent of the national legislation: to lay down rules regarding exemptions for limited quantities and mixed loading of explosivesComments: to allow different limited quantity limits and mixed loading multiplication factors for class 1 goods, namely "50" for category 1 and "500" for category 2. For the purpose of calculating mixed loads, the multiplication factors will read "20" for transport category 2 and "2" for transport category 3.ANNEX IIDEROGATIONS FOR MEMBER STATES ON LOCAL TRANSPORT LIMITED TO THEIR TERRITORYSWEDENRA-LT 14.1Subject: carriage of hazardous waste to hazardous waste disposal plantsReference to the Annex to the Directive: part 2, classes 5.2 and 6.1Content of the Annex to the Directive: classification, marking and labelling, and requirements for the construction and testing of packagingReference to national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ngContent of the national legislation: the legislation consists of simplified classification criteria, less restrictive requirements for the construction and testing of packaging, and modified labelling and marking requirements. Instead of classifying hazardous waste according to RID it is assigned to different waste groups. Each waste group contains substances that can, in accordance with RID, be packed together (mixed packing). Each package must be marked with the relevant waste group code instead of the UN number.Comments: these regulations may only be used for the carriage of hazardous waste from public recycling sites to hazardous waste-disposal plants.